Citation Nr: 1035236	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-10 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
traumatic residuals of a right ankle fracture.

2.  Entitlement to a compensable disability rating for bilateral 
plantar fasciitis prior to May 20, 2009.

3.  Entitlement to a disability rating in excess of 10 percent 
for bilateral plantar fasciitis since May 20, 2009.

4.  Entitlement to an initial compensable disability rating for 
right third finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  A December 2005 
rating decision, in pertinent part, granted the Veteran's claims 
of entitlement to service connection and assigned initial 
noncompensable disability ratings for traumatic residuals of a 
right ankle fracture, bilateral plantar fasciitis, anal fissure, 
right third finger fracture, and left ear hearing loss.  By an 
August 2006 service connection for anal fissure was severed.

In April 2009, the Board denied the Veteran's claim of 
entitlement to an initial compensable disability rating for left 
ear hearing loss and determined that the Veteran was not eligible 
for a retroactive increase in benefits because basic entitlement 
to service connection for anal fissure had been severed.  The 
Board remanded the remaining issues of entitlement to initial 
compensable disability ratings for traumatic residuals of a right 
ankle fracture, bilateral plantar fasciitis, and right third 
finger fracture for additional development.  The file has now 
been returned to the Board for further consideration.

By a May 2010 rating decision, the disability rating assigned to 
the Veteran's bilateral plantar fasciitis was increased to 10 
percent, effective May 20, 2009.  As the 10-percent evaluation is 
less than the maximum available rating, and there remains a time 
period for which a noncompensable disability rating was in place, 
the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The issue of entitlement to vocational rehabilitation is 
raised by the record.  Associated with the claims file 
currently before the Board is a January 2006 claim of 
entitlement to vocational rehabilitation.  To date, it 
does not appear that the agency of original jurisdiction 
(AOJ) has addressed this issue; however, the Board notes 
that there may exist a separate vocational rehabilitation 
folder indicating that the Veteran's claim was indeed 
addressed.  In the event that the Veteran's claim of 
entitlement to vocational rehabilitation has not been 
addressed, the Board refers such to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  During the appellate period, the Veteran's traumatic 
residuals of a right ankle fracture were manifested by tenderness 
to palpation of the talar joint and full range of motion, and 
subjective complaints of pain, weakness, stiffness, and lack of 
endurance.

2.  Prior to May 20, 2009, the Veteran's bilateral plantar 
fasciitis was manifested by full range of motion of both feet; 
tenderness to palpation where the plantar fascia inserts to the 
calcaneus, bilaterally; and subjective complaints of pain, 
weakness, stiffness, and lack of endurance.

3.  Since May 20, 2009, the Veteran's bilateral plantar fasciitis 
was manifested by  normal bilateral Achilles alignment; non-
painful bilateral manipulation; mild bilateral pronation; very 
mild swelling at the lateral malleolus of the right foot; 
bilateral weight-bearing line medial to great toe; and subjective 
complaints of pain and heat.

4.  During the appellate period, the Veteran's right third finger 
fracture was manifested by full range of motion.





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
traumatic residuals of a right ankle fracture have not been met 
at any time during the appellate period.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b) (1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DC) 5271 (2009).

2.  The criteria for a compensable disability rating for 
bilateral plantar fasciitis have not been met prior to May 20, 
2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b) (1), 4.6, 4.20, 4.27, 4.71a, DCs 5276, 5284 (2009).

3.  The criteria for a disability rating in excess of 10 percent 
for bilateral plantar fasciitis have not been met since May 20, 
2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b) (1), 4.6, 4.20, 4.27, 4.71a, DCs 5276, 5284 (2009).

4.  The criteria for an initial compensable disability rating for 
right third finger fracture have not been met at any time during 
the appellate period.  38 U.S.C.A.     §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b) (1), 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
DCs 5226, 5229 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).

The Veteran's claims of entitlement to increased disability 
ratings for traumatic residuals of a right ankle fracture, 
bilateral plantar fasciitis, and right third finger fracture 
arise from his disagreement with the initial evaluations assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board 
notes here that while not required due to the nature of his 
initial increased rating claims, the Veteran, as part of the 
Benefits Delivery at Discharge program (BDD), was provided pre-
adjudicatory notice at the time he filed his original claim in 
March 2005. 

As to VA's duty to assist, the Veteran was afforded VA 
examinations in May 2005 and May 2009.  The Veteran has not 
indicated that he was seen regarding the disabilities on appeal 
by any provider or at any time other than the treatment reflected 
in the current records on file.  The Board notes that by a March 
2008 letter, the Veteran asked the RO to consider additional 
medical evidence.  Copies of medical evidence were attached to 
the letter and are currently associated with the claims file.  
The Veteran submitted an additional letter in May 2008 and again 
referred to additional medical evidence.  He attached a copy of 
the RO's most recent communication to his May 2008 letter.  
However, no additional medical evidence was attached to the May 
2008 letter or associated with the claims file.  Review of the 
claims file reveals that the evidence to which the Veteran 
referred to in his May 2008 letter appears to be the evidence 
attached to the March 2008 letter.  

To the extent that such inconsistency raises the issue of whether 
VA lost or misplaced the medical evidence the Veteran referred to 
in his May 2008 letter, there is no evidence of such.  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties."  United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 
(1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to the 
contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

If there was indeed medical evidence attached to the May 2008 
letter, such would presumably have been associated with the 
claims file.  Without evidence to the contrary and with the 
presumption of regularity of the official acts of public 
officers, the Board must conclude that any and all attachments to 
the May 2008 letter were associated with the claims file.  See 
Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  Thus, the 
Board finds that there is no assertion or evidence sufficient to 
rebut the presumption of regularity in the administrative 
process.

Therefore, all identified and authorized post-service treatment 
records available and relevant to the issues on appeal have been 
requested or obtained.  Based upon the above, the Board finds 
that VA has satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial 
compliance with its April 2009 remand directives.  The Board 
notes that the U.S. Court of Appeals for Veterans Claims (Court) 
has recently held that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall (Stegall v. West, 11 Vet. App. 
268) violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that the 
Appeals Management Center (AMC) provided the Veteran a VA 
examination in May 2009 and report of such indicates that the 
examiner provided sufficient detail to allow the Board to address 
all applicable diagnostic criteria.  Thus, the Board finds that 
the May 2009 VA examinations were adequate for rating purposes.  
The AMC later issued a supplemental statement of the case in May 
2010.  Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claims based on the evidence that is of 
record consistent with 38 C.F.R. § 3.655 (2009).

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing a veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 
(2009).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

Traumatic Residuals of a Right Ankle Fracture

The Veteran's traumatic residuals of a right ankle fracture are 
currently rated as noncompensably disabling under DC 5271, 
effective September 1, 2005.  DC 5271 contemplates limited motion 
of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2009).

In considering the applicability of other diagnostic codes 
related to the ankle, the Board finds that DC 5003, contemplating 
degenerative arthritis; DC 5010, contemplating traumatic 
arthritis; DC 5262, contemplating impairment of the tibia and 
fibula; DC 5270, contemplating ankylosis of the ankle; DC 5272, 
contemplating ankylosis of the subastralgar or tarsal joint; DC 
5273, contemplating malunion of the os calcis or astralgus; and 
DC 5274, contemplating astralgalectomy, are not applicable as the 
medical evidence of record is silent for evidence of such.  
Accordingly, these DCs may not serve as bases for an initial 
compensable disability rating in this case.  38 C.F.R. § 4.71a, 
DCs 5003, 5010, 5262, 5270, 5272, 5273, 5274 (2009).

The Board now turns to the relevant medical evidence of record.

On VA examination May 2005, the Veteran complained of constant 
and daily pain, weakness, stiffness, and lack of endurance 
related to his claimed musculoskeletal disabilities, precipitated 
by physical activity and inclement weather and alleviated by rest 
and medication.  He reported that he had difficulty navigating 
stairs, walking or running long distances, or standing for a long 
period of time.  Physical examination revealed tenderness to 
palpation over the talar joint and full range of motion, without 
pain on motion.  No change in motion was detected during 
repetitive movement.  The Veteran did not exhibit swelling of the 
right ankle or an abnormal gait.  The examiner opined that the 
Veteran's claimed musculoskeletal disabilities interfered with 
his ability to fully enjoy recreational activities and that such 
disability may potentially interfere with employment in an 
occupation requiring vigorous activity.  The examiner opined that 
the Veteran's musculoskeletal disabilities did not interfere with 
his ability to complete the activities of daily living.  The 
Veteran was diagnosed with traumatic residuals, right ankle 
fracture.  

On VA examination in May 2009, the Veteran complained of pain and 
weakness of the right ankle.  The Veteran rated his right ankle 
pain as two or three on a ten-point pain scale.  He denied the 
following symptoms:  deformity; giving way; instability; 
stiffness; incoordination; decreased speed of joint motion; 
episodes of dislocation, subluxation, or locking; inflammation; 
effusions; or problems with the motion of the joint.  The Veteran 
described flare-ups of his disability as moderate and reported 
that such occurred every two to three weeks and lasted for hours.  
The Veteran reported that his flare-ups were precipitated by 
overuse with prolonged standing and walking and relieved by over-
the-counter medication, elevation, and rest.  The Veteran 
reported that when his right ankle pain was extreme, such was 
rated as a six or seven on a ten-point pain scale.  The examiner 
reported that the Veteran's impression was that his right ankle 
pain, when flaring up, had no effect on his range of motion or 
functional impairment. 

Report of physical examination in May 2009 indicates that the 
examiner found no evidence of the following:  constitutional 
symptoms, inflammatory, or incapacitating episodes of arthritis; 
evidence of abnormal weight-bearing; loss of bone or part of a 
bone; gait abnormality; ankle instability; tendon abnormality; 
angulation; or joint ankylosis.  The Veteran presented without 
the use of assistive devices.  The examiner reported that the 
Veteran was unable to stand for more than a few minutes, and that 
he is able to walk one-fourth of one mile.  He demonstrated range 
of motion of the right ankle to include 20 degrees dorsiflexion 
and 45 degrees plantar flexion, without objective evidence of 
pain with motion or additional limitation with repetitive motion.  
The Veteran was diagnosed with fracture, right ankle, remote 
history.  An addendum to the May 2009 VA examination report 
includes results of the Veteran's right ankle x-ray examination, 
wherein his right ankle was described as within normal limits.  
No fracture was found.     

During examination in May 2009, the Veteran reported that he was 
currently employed full-time and that he missed one week of work 
due to medical appointments during the past year.  The examiner 
opined that there were no significant effects on the Veteran's 
usual occupation and no effects on the activities of daily 
living.  

The Board now turns to the applicable diagnostic criteria.

DC 5271 provides for a 10 percent rating where there is moderate 
limitation of motion of the ankle, and for a maximum 20 percent 
evaluation for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, DC 5271.  For VA purposes, normal plantar flexion 
of the ankle is from 0 to 45 degrees and normal dorsiflexion of 
the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II 
(2009).  

Here, on VA examinations in May 2005 and May 2009, the Veteran 
demonstrated full range of motion.  There is no medical evidence 
of record to support the conclusion that the Veteran demonstrates 
moderate limitation of motion of the right ankle, as is required 
by DC 5271 for a compensable disability rating.  Thus, the Board 
concludes that the Veteran's traumatic residuals of a right ankle 
fracture do not include moderate limitation of motion, and that 
DC 5271 may not serve as a basis for an initial compensable 
disability rating.  38 C.F.R. § 4.71a, DC 5271.

In considering the provisions of DeLuca v. Brown, the Board notes 
that the Veteran has complained of pain as to his right ankle and 
described such pain during flare-ups.  However, the Board finds 
that even if the Veteran does experience flare-ups of his right 
ankle disability, it is unlikely, and there is no evidence which 
suggests that, on repetitive use, the Veteran's traumatic 
residuals of a right ankle fracture would be restricted such that 
the requirement for an increased rating would be met.  
Specifically, as discussed above, on VA examination in May 2005, 
the Veteran demonstrated full range of motion, without pain.  At 
that time, the examiner reported that there was no change in 
motion detected on repetitive movement.  On VA examination in May 
2009, the examiner reported that the Veteran's impression was 
that his right ankle pain, when flaring up, had no effect on his 
range of motion or functional impairment.  At that time, the 
Veteran demonstrated full range of motion without objective 
evidence of pain with motion or additional limitation with 
repetitive motion.  Thus, the Board finds that even considering 
the effects of pain on use, there is no probative evidence that 
the Veteran's traumatic residuals of a right ankle fracture 
causes such limitation that the requirements for an increased 
rating are met.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca, 8 
Vet. App. at 202.

Bilateral Plantar Fasciitis

The Veteran's bilateral plantar fasciitis was rated as 
noncompensably disabling, effective September 1, 2005, and is 
rated as 10 percent disabling, effective May 20, 2009, under DCs 
5299-5276.  DC 5299 is used to identify musculoskeletal disorders 
that are not specifically listed in the schedule, but are rated 
by analogy to similar disabilities under the schedule.  See 38 
C.F.R. §§ 4.20, 4.27.  DC 5276 contemplates acquired flatfoot.  
38 C.F.R. § 4.71a, DC 5276 (2009).  Additional applicable 
regulatory criteria include DC 5284, contemplating other foot 
injuries.  38 C.F.R. § 4.71a, DC 5284 (2009).

In considering the applicability of other diagnostic codes 
related to the feet, the Board finds that DC 5030, contemplating 
degenerative arthritis; DC 5010, contemplating traumatic 
arthritis; DC 5277, contemplating weak foot; DC 5278, 
contemplating claw foot; DC 5279 contemplating Morton's disease; 
DC 5280, contemplating unilateral hallux valgus; DC 5281, 
contemplating severe unilateral hallux rigidus; DC 5282, 
contemplating hammer toe; or DC 5283, contemplating malunion or 
nonunion of the tarsal or metatarsal bones, are not applicable as 
the medical evidence of record is silent for evidence of such.  
Accordingly, these DCs may not serve as bases for an initial 
compensable disability rating in this case.  38 C.F.R. § 4.71a, 
DCs 5003, 5010, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2009).

The Board now turns to the relevant medical evidence of record. 

On VA examination in May 2005 the Veteran complained of constant 
and daily pain, weakness, stiffness, and lack of endurance 
related to his claimed musculoskeletal disabilities, precipitated 
by physical activity and inclement weather and alleviated by rest 
and medication.  He reported that he had difficulty navigating 
stairs, walking or running long distances, or standing for a long 
period of time. The Veteran presented without inserts and 
reported that such were minimally useful.  On physical 
examination the Veteran's arch was present and well-formed, and 
he demonstrated a normal gait and full range of motion of both 
feet, without pain.  The Veteran demonstrated tenderness to 
palpation where the plantar fascia inserts to the calcaneus, 
bilaterally.  The examiner opined that the Veteran's 
musculoskeletal disabilities interfered with his ability to fully 
enjoy recreational activities and that such disability may 
potentially interfere with employment in an occupation requiring 
vigorous activity.  The examiner opined that the Veteran's 
musculoskeletal disabilities did not interfere with his ability 
to complete the activities of daily living.  The Veteran was 
diagnosed with bilateral plantar fasciitis.  

VA treatment records dated in July 2008 indicate that the Veteran 
complained of left knee pain.  At that time, physical examination 
included findings of asymptomatic plantar fasciitis. 

On VA examination in May 2009 the Veteran complained of burning 
in the arches, especially in the morning.  He reported that his 
job requires a lot of walking, that he cannot walk constantly, 
and that he must sit down.  He reported that his feet hurt more 
at the end of the day.  The Veteran complained of pain and heat 
in the arches and heels of his feet while standing, walking, and 
at rest.  He reported that he was unable to stand for more than a 
few minutes and was able to walk one-fourth of one mile.  He 
denied swelling, redness, stiffness, fatigability, weakness, and 
lack of endurance.  No flare-ups of a foot joint disease were 
noted.  The Veteran presented without the use of assistive 
devices.  

On physical examination in May 2009 there was no evidence of 
painful motion, tenderness, instability, weakness, or abnormal 
weight-bearing.  The Veteran demonstrated normal Achilles 
alignment and arch on weight-bearing and non-weight-bearing, 
bilaterally.  There was no arch on weight-bearing, bilaterally.  
The Veteran exhibited bilateral forefoot malalignment, not 
correctable with manipulation, without midfoot malalignment.  
Bilateral manipulation was not painful.  He demonstrated mild 
pronation, bilaterally, and very mild swelling at the lateral 
malleolus of the right foot, without swelling of the left foot.  
Physical examination was silent for the following:  an abnormal 
gait; muscle atrophy; varus/valgus angulation of the os calcis; 
skin or vascular abnormalities; pes cavus; or malunion or 
nonunion of the tarsal or metatarsal bones.  Left heel valgus was 
zero degrees.  Location of the weight-bearing line, bilaterally, 
was medial to great toe.  The Veteran demonstrated mild 
angulation without stiffness of the metatarso-phalangeal joint, 
bilaterally.  X-ray examination revealed a small bone spur at the 
plantar aspect of calcaneus in the left foot, described as 
possible early plantar calcaneal spur.   The Veteran was 
diagnosed with bilateral plantar fasciitis.  

During examination in May 2009, the Veteran reported that he was 
currently employed full-time and that he missed one week of work 
due to medical appointments during the past year.  The examiner 
opined that there were significant effects on the Veteran's usual 
occupation, due to decreased mobility and pain, and no effects on 
the activities of daily living.  

An addendum to the May 2009 VA examination report includes 
results of the Veteran's right foot x-ray examination, wherein an 
old healed fracture involving the right fifth proximal phalanx 
was noted.  The Board notes here that while degenerative changes 
were found at the right first metatarsophalangeal joint, the 
Veteran is not service-connected for a right toe disability and 
there is no evidence of record upon which to base the conclusion 
that his degenerative changes of the right toe are related to his 
acquired bilateral plantar fasciitis.    

The Board now turns to the applicable diagnostic criteria and 
considers the Veteran's symptomatology related to his bilateral 
plantar fasciitis prior to May 20, 2009, and since May 20, 2009. 

Under DC 5276, mild flatfoot, with symptoms relieved by built-up 
shoe or arch support, is rated noncompensably disabling.  
Moderate flatfoot, with weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet, bilaterally or unilaterally, is 
rated as 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, is rated 20 percent 
disabling for unilateral disability, and 30 percent disabling for 
bilateral disability.  Pronounced flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the tendo 
achillis on manipulation, that is not improved by orthopedic 
shoes or appliances, is rated 30 percent disabling for unilateral 
disability, and a maximum 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a, DC 5276.

Prior to May 20, 2009, the evidence of record does not support a 
compensable disability rating for bilateral plantar fasciitis 
under DC 5276.  Specifically, there is no evidence that the 
Veteran demonstrated moderate symptoms marked by weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, or pain on manipulation, as to either foot.  It is 
significant that on VA examination in May 2005, the Veteran 
demonstrated a present well-formed arch and full range of motion 
of both feet, without pain on motion.  Though the Veteran 
reported pain on use of the feet and demonstrated tenderness on 
physical examination, such does not raise the level of the 
disability to moderate, as contemplated by DC 5276, in the 
absence of evidence showing that the other criteria for a 
compensable percent rating are met.  Thus, the Board concludes 
that the Veteran's bilateral plantar fasciitis does not more 
nearly approximate moderate symptoms contemplated by DC 5276, as 
is required for a compensable disability rating and that DC 5276 
may not serve as a basis for a compensable disability rating for 
the period prior to May 20, 2009.  38 C.F.R. § 4.71a, DC 5276.

Since May 20, 2009, the evidence of record does not support a 
disability rating in excess of 10 percent for bilateral plantar 
fasciitis under DC 5276.  Specifically, on VA examination in May 
2009, the Veteran demonstrated weight-bearing line over or medial 
to great toe and reported pain on use, bilaterally.  Thus, his 
bilateral plantar fasciitis more nearly approximates moderate 
symptoms contemplated by DC 5276 and such may serve as a basis 
for a 10 percent disability rating.  However, there is no 
evidence that the Veteran's pronation was considered a marked 
deformity, as such was described as mild.  The Veteran did not 
demonstrate painful manipulation or characteristic callosities.  
Though the Veteran reported pain on use of the feet and 
demonstrated very mild swelling of the left foot, such does not 
raise the level of the disability to severe, as contemplated by 
DC 5276, in the absence of evidence showing that the other 
criteria for an increased disability rating are met.  Thus, the 
Board concludes that the Veteran's bilateral plantar fasciitis 
does not more nearly approximate severe symptoms contemplated by 
DC 5276, as is required for a disability rating in excess of 10 
percent and that DC 5276 may not serve as a basis for a 
disability rating in excess of 10 percent since May 20, 2009.  38 
C.F.R. § 4.71a, DC 5276.

Under DC 5284, moderate residuals of other foot injuries warrant 
a 10 percent rating.  A 20 percent rating requires moderately 
severe residuals.  A maximum 30 percent rating requires severe 
residuals.  38 C.F.R. § 4.71a, DC 5284.  Prior to May 20, 2009, 
bilateral tenderness to palpation where the plantar fascia 
inserts to the calcaneus was the only physical abnormality found 
on VA examination in May 2005.  At that time, he demonstrated 
full range of motion, without pain.  There is no evidence that 
the Veteran's gait was abnormal.  In July 2008, the Veteran 
demonstrated asymptomatic plantar fasciitis.  While the Veteran 
reported bilateral foot pain, there is no evidence that he 
demonstrated moderate symptomatology or that any treatment 
provider described his bilateral plantar fasciitis as moderate in 
degree.  Thus, the Board concludes that prior to May 20, 2009, 
the Veteran's bilateral plantar fasciitis was not moderate in 
degree and DC 5284 may not serve as a basis for a compensable 
disability rating.  38 C.F.R. § 4.71a, DC 5284.

Since May 20, 2009, it is significant that on VA examination in 
May 2009, the Veteran's swelling of the left foot was described 
as very mild, his bilateral pronation was described as mild, and 
his bilateral angulation was described as mild, without 
stiffness.  At that time, he demonstrated full range of motion, 
without pain.  There is no evidence that the Veteran's gait is 
abnormal.  The Veteran demonstrated weight-bearing line over or 
medial to great toe and tenderness.  While the Veteran reported 
pain on use, there is no evidence that the he demonstrated 
moderately severe symptomatology or that any treatment provider 
described his bilateral plantar fasciitis as moderately severe in 
degree.  Thus, the Board concludes that since May 20, 2009, the 
Veteran's bilateral plantar fasciitis is not moderately severe in 
degree and DC 5284 may not serve as a basis for a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a, DC 5284.

In considering the provisions of DeLuca v. Brown, during both 
time periods, the Board notes that as the diagnostic criteria 
pertaining to the Veteran's bilateral plantar fasciitis do not 
contain criteria based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, are 
not applicable.  See Johnston, 10 Vet. App. 80, 84-5 (1997).

Right Third Finger Fracture

The Veteran's right third finger fracture is currently rated as 
noncompensably disabling under DCs 5299-5229, effective September 
1, 2005.  DC 5299 is used to identify musculoskeletal disorders 
that are not specifically listed in the schedule, but are rated 
by analogy to similar disabilities under the schedule.  See 38 
C.F.R.        §§ 4.20, 4.27.  DC 5229 contemplates limited motion 
of the index or long finger.  38 C.F.R. § 4.71a, DC 5229 (2009).  
Additional applicable regulatory criteria include DC 5226, 
contemplating ankylosis of the long finger.  38 C.F.R. § 4.71a, 
DC 5226 (2009).

The Board now turns to the relevant medical evidence of record.

On VA examination in May 2005, the Veteran complained of and was 
examined for musculoskeletal disabilities other than his right 
third finger.  He reported that he had fractured his right middle 
finger during service.  The Veteran reported that he was treated 
with splinting and that such had fully resolved.  The examiner 
noted that no further history or examination was necessary for 
the resolved condition.  

On VA examination in May 2009, the Veteran reported that he was 
right-hand dominant.  He reported that his finger was fine, 
without any problem.  He reported that there was not an overall 
decrease in hand strength or dexterity.  The Veteran reported 
that there were no hand symptoms or history of flare-ups.  
Specific to the long finger, on physical examination the Veteran 
demonstrated normal extension of the distal interphalangeal, 
proximal interphalangeal, and metacarpal phalangeal joints, as 
his finger aligned with his hand.  He did not demonstrate a gap 
between the index finger and proximal transverse crease of the 
hand on maximal flexion of the finger.  The Veteran demonstrated 
full normal range of motion of all additional digits of the right 
hand, without a gap between the index finger and the palm or the 
thumb and the palm.  There was no objective evidence of pain or 
additional limitation of motion on repetitive motion of any 
digit.  There was no amputation, ankylosis, or deformity of any 
digit.  There was no decreased strength for pushing, pulling, and 
twisting, or decreased dexterity for twisting, probing, writing, 
touching, and expression.  The Veteran was diagnosed with 
fracture, right third finger, remote history.

During examination in May 2009, the Veteran reported that he was 
currently employed full-time and that he missed one week of work 
due to medical appointments during the past year.  The examiner 
opined that there were no significant effects on the Veteran's 
usual occupation and pain, and no effects on the activities of 
daily living.  

The Board now turns to the applicable diagnostic criteria.

Under the rating criteria for limitation of motion of individual 
digits, the only available compensable rating pertinent to the 
long finger, or third finger, is that of a maximum 10 percent for 
limitation of motion with a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible, or with extension 
limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  On 
VA examination in May 2009, the Veteran demonstrated normal 
extension of all joints of the third finger.  He did not 
demonstrate extension of the finger limited by more than 30 
degrees or a gap of one inch or more between the fingertip and 
the proximal transverse crease of the palm on maximal flexion of 
the finger, as is required by DC 5229 for a compensable 
disability rating.  Thus, the Board concludes that the Veteran's 
right third finger fracture does not include compensable 
limitation of motion, and that DC 5229 may not serve as a basis 
for an initial compensable disability rating.  38 C.F.R. § 4.71a, 
DC 5229.

In the alternative, a maximum 10 percent rating is also available 
for ankylosis of the long finger, whether favorable or 
unfavorable.  Under DC 5226, it is also for consideration whether 
evaluation as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the hand.  
38 C.F.R. § 4.71a, DC 5226.  On VA examination in May 2009, the 
examiner reported that ankylosis was not found.  Further, there 
is no evidence that there was resulting limitation of motion of 
other digits or interference with overall function of the hand, 
as the Veteran demonstrated full range of motion in all digits 
and did not demonstrate any hand abnormalities.   Thus, the Board 
concludes that the Veteran's right third finger fracture does not 
include ankylosis or resulting limitation of motion of other 
digits or interference with overall function of the hand, and 
that DC 5226 may not serve as a basis for an initial compensable 
disability rating.  38 C.F.R. § 4.71a, DC 5226.
 
In considering the provisions of DeLuca v. Brown, the Board notes 
that the Veteran, on VA examination in May 2005, reported that 
his right third finger fracture had fully resolved.  On VA 
examination in May 2009, the Veteran reported that he finger was 
fine, without any problem.  At that time, the Veteran did not 
demonstrate pain or additional limitation of motion on repetitive 
motion of any digit of the right hand.  Thus, the Board finds 
that the Veteran's right third finger fracture does not cause any 
limitation that meets the requirements for an increased rating.  
38 C.F.R.         §§ 4.40, 4.45, 4.59; see DeLuca, 8 Vet. App. at 
202.

Conclusion

The Veteran's disability picture, related to his traumatic 
residuals of a right ankle fracture, bilateral plantar fasciitis, 
and right third finger fracture are not so unusual or exceptional 
in nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R.    § 3.321(b)(1) (2009).  Here, as 
discussed above, the rating criteria for the disabilities on 
appeal reasonably describe the Veteran's disability level and 
symptomatology. Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for extraschedular 
evaluation is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. 
Cir. 2009).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) is part of an increased rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim for 
a TDIU is not raised by the record as the evidence of record 
fails to show that the Veteran is unemployable.  In this regard, 
the Board notes that the Veteran is currently employed.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran's traumatic residuals of a right ankle fracture and right 
third finger fracture do not warrant initial compensable 
disability ratings.  Further, the weight of the credible evidence 
demonstrates that the Veteran's bilateral plantar fasciitis does 
not warrant a compensable disability rating prior to May 20, 
2009, or a disability rating in excess of 10 percent since May 
20, 2009.  As the preponderance of the evidence is against the 
claims for increased disability ratings for traumatic residuals 
or a right ankle fracture, bilateral plantar fasciitis, and right 
third finger fracture, the appeals must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).


ORDER

An initial compensable disability rating for traumatic residuals 
of a right ankle fracture is denied.

A compensable disability rating for bilateral plantar fasciitis 
prior to May 20, 2009 is denied.

A disability rating in excess of 10 percent for bilateral plantar 
fasciitis since May 20, 2009 is denied.

An initial compensable disability rating for right third finger 
fracture is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


